Citation Nr: 1103600	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic 
brain injury (TBI), to include a seizure condition, memory loss, 
and an acquired psychiatric disorder to include depression and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
seizure disorder with depression and memory loss.  In his 
original April 2007 claim, the Veteran sought separate service 
connection for memory loss due to head trauma, blackout seizures, 
and depression.  As the Veteran has reported one specific in-
service head injury, namely a fall from a tank, the Board finds 
that this claim is best characterized as a claim for TBI.  
Moreover, in addition to the depression noted in the clinical 
records, the Veteran also raised a claim of service connection 
for PTSD.  See Appellants Brief, dated December 2010.  This is 
deemed to be a component of the instant appeal, as the initially 
claimed depression is broadly construed to encompass other 
psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, the issue has been recharacterized as set forth on 
the title page.

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on November 
26, 2010.  However, he failed to report to the hearing. As the 
record does not contain further explanation as to why he failed 
to report to this scheduled hearing the Board deems the request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, it is noted that the instant claim has been 
expanded to include PTSD.  As such the Veteran should be sent 
specialized notice with respect to the criteria for establishing 
service connection for that disability.  The Veteran should be 
afforded the opportunity to provide detail as to any in-service 
stressors.  If such events are deemed to involve hostile military 
or terrorist activity, and are consistent with the circumstances 
of the Veteran's service, then no attempts at verification are 
required, per the revisions to 38 C.F.R. § 3.304 effective July 
13, 2010.  If the claimed stressors do not involve hostile 
military or terrorist activity, or appear to be outside the scope 
of the Veteran's in-service duty assignments, then it should be 
determined whether the information provided by the Veteran is 
sufficient to attempt to verify the stressor through official 
sources.  If so, such attempt should be made.  If not, then a 
formal finding of insufficiency of the stressor should be added 
to the claims file. 

Additional development is also required regarding VA's duty to 
afford an examination.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) discussed the steps to be taken in determining whether a 
VA examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case, private treatment records during the pendency of 
the claim show current diagnoses of dementia, memory loss, and 
depression.  VA treatment records predating the claim note a 
suspected seizure disorder.

The Board observes that some of the Veteran's service treatment 
records and service personnel records are "fire-related" (i.e., 
destroyed in a 1973 fire at the National Personnel Records Center 
in St. Louis, Missouri).  The existing records include an August 
1951 entrance examination, some dental treatment records, and his 
June 1953 separation examination.  None of these records show 
complaints or treatment for the Veteran's claimed symptoms.  
However, in August 2002 VA treatment records, the Veteran 
recalled falling from a tank during service.  He indicated that 
he may have struck his head in that incident, though he did not 
recall a concussion or protracted loss of consciousness.  In May 
2007, the Veteran stated that he was injured on a tank during his 
service in Korea.  Later private treatment records note a history 
of head injury.    

Based on this lay evidence, of an in-service head injury, a VA 
TBI examination is necessary in order to fairly decide the 
Veteran's claim.  

Additionally, to the extent that the Veteran's wife and 
representative have argued that he suffers from an acquired 
psychiatric condition, a psychiatric examination is also 
necessary, and such should be performed upon completion of any 
stressor development required in this case.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran appropriate notice with respect to a 
claim of service connection for PTSD.  He should be 
afforded the opportunity to identify and describe any in-
service stressors, including the location and approximate 
date of any stressful events, as well as the names of any 
individuals involved.  If such events are deemed to 
involve hostile military or terrorist activity, and are 
consistent with the circumstances of the Veteran's 
service, then no attempts at verification are required.  
If the claimed stressors do not involve hostile military 
or terrorist activity, or appear to be outside the scope 
of the Veteran's in-service duty assignments, then it 
should be determined whether the information provided by 
the Veteran is sufficient to attempt to verify the 
stressor through official sources.  If so, such attempt 
should be made, and any response should be associated 
with the record.  If not, then a formal finding of 
insufficiency of the stressor should be added to the 
claims file. 

2.  Schedule the Veteran for a VA TBI 
examination for the purpose of ascertaining 
whether he has any current residuals of a 
traumatic brain injury sustained in service 
due to the fall from a tank described above.  
The claims file must be reviewed by the 
examiner and the report should note that 
review.  The current Compensation and Pension 
Examination TBI Examination Guidelines must 
be followed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to identify all residual symptoms 
(including all subjective complaints) that 
are determined to be related to the claimed 
in-service head injury.  The examiner should 
also opine as to whether it is at least as 
likely as not (a probability of 50 percent or 
greater) that the claimed impairment, 
including, but not limited to, seizures, 
depression, and memory loss, are related to 
the head injury in service, or are otherwise 
related to active service.  A complete 
rationale for all conclusions must be 
included in the report provided.

2.  Upon completion of any stressor 
development deemed necessary, schedule the 
Veteran for a VA psychological examination 
with a psychologist or psychiatrist to 
determine the nature and etiology of any 
acquired psychiatric disorder found to be 
present.  The claims file should be made 
available to the examiner and reviewed in 
conjunction with this examination.  
Specifically, the VA examiner should address 
the following questions:

a.  Does the Veteran currently suffer from 
an acquired psychiatric disorder, 
including PTSD?

b.  If so, is it at least as likely as not 
than any currently diagnosed acquired 
psychiatric disorder other than PTST is 
attributable to the in-service fall from a 
tank, or other incident of service?

c.  With respect to any diagnosis of PTSD, 
is it at least as likely as not than any 
current diagnosis is attributable to an 
in-service stressful event that is either 
based on hostile military or terrorist 
activity or is verified through official 
sources?  

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim of service connection 
for residuals of a TBI in light of the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



